        Case 2:19-cv-01267-CLM Document 23 Filed 09/29/20 Page 1 of 3                    FILED
                                                                                2020 Sep-29 PM 04:26
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

JEANETTA PLEASANT,                     )
                                       )
      Plaintiff,                       )
                                       )        Case No. 2:19-CV-01267-CLM
v.                                     )
                                       )
SOCIAL SECURITY                        )
ADMINISTRATION,                        )
ADMINISTRATOR,                         )
                                       )
      Defendant.                       )

                            SCHEDULING ORDER

This order is entered based upon the scheduling conference held September 29,

2020. This order supersedes any prior orders and governs further proceedings in this

action unless modified for good cause shown.

      The dates and deadlines in this case are set forth below:

 Event / Item Due                          Date / Deadline

 Initial Disclosures                       10/15/2020

 Deadline to Amend Pleadings               P: 11/18/2020
 (parties, counts, etc.)                   D: 12/16/2020
 Status Conference (telephone)             12/15/2020 @ 2:30pm CT
 Expert Reports                            P Reports: 12/16/2020
                                           P Depositions: 01/16/2021
                                           D Reports: 01/20/2021
                                           D Depositions: 02/20/2021
 Rule 26(e) Supplementations               Follow Rule 26(e)(1)(A)
        Case 2:19-cv-01267-CLM Document 23 Filed 09/29/20 Page 2 of 3




 All Discovery Complete (Fact and         04/30/2021
 Expert)
 Status Conference (telephone)            05/04/2021 @ 10:00am CT
                                          via telephone
 Dispositive motions                      06/01/2021

 Witness and Exhibit Lists                09/03/2021

 Pretrial Conference                      09/10/2021 @ 2:00pm CT in Anniston

 Trial Date                               10/11/2021 in Anniston
                                          in Anniston


The court sets the following limits with respect to discovery:

 Form of Discovery                        Limitations

 Interrogatories                          30 each; 30 days to respond

 Requests for Admissions                  30 each; 30 days to respond

 Requests for Production                  30 each; 30 days to respond

 Depositions (non-medical, non-           5 each; 7 hours per deposition
 expert, medical, and expert)


      Please use the call-in information from today’s telephone scheduling

conference for future telephone conferences. All dispositive motions filed in this

action, and all responses thereto, must comply with all requirements of Appendix II

to this court’s Uniform Initial Order, attached hereto for the parties’ convenience.

This order may be modified by filing a motion that establishes good cause for the

requested change.
 Case 2:19-cv-01267-CLM Document 23 Filed 09/29/20 Page 3 of 3




DONE and ORDERED this 29th day of September, 2020.



                          _________________________________
                          COREY L. MAZE
                          UNITED STATES DISTRICT JUDGE
